Citation Nr: 0728200	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-06 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1974 to June 1978.  

Procedural history

In a December 1978 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
denied the veteran's claim of entitlement to service 
connection for a right knee disability.  The veteran was 
informed of that decision and of his appeal rights by letter 
from VA dated January 5, 1988.  He did not appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an May 2003 rating decision by the RO in 
Muskogee, Oklahoma.  In that decision, the RO found that new 
and material evidence had not been received to reopen the 
veteran's previously denied right knee claim.  The veteran 
timely appealed that decision to the Board.  In a September 
2006 decision the Board found that the veteran had submitted 
new and material evidence and reopened the claim.  
The Board remanded the veteran's claim for further 
development.  This was accomplished.  

In April 2007, a supplemental statement of the case (SSOC) 
was issued by the VA Appeals Management Center (AMC) which 
denied the veteran's claim.  The veteran's reopened case is 
once again before the Board. 


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
right knee disability and his military service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
right knee condition.  In the interest of clarity, the Board 
will first discuss certain preliminary matters.  The Board 
will then render a decision. 

Stegall concerns

In September 2006, the Board remanded the case to the AMC in 
order to obtain any additional private treatment records and 
provide the veteran with a VA examination.  
The agency of original jurisdiction was then to readjudicate 
the veteran's claim.

In a September 2006 letter, the AMC requested the veteran 
identify or submit additional medical evidence.  No such 
records were identified or submitted by the veteran.  The 
record reveals that the veteran was provided with an VA 
examination in January 2007, an the claim was readjudicated 
via the April 2007 SSOC.  Thus, the Board's remand 
instructions have been complied with to the extent possible.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated March 24, 2003 and January 20, 2004, including a 
request for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  See, e.g.,  January 2004 VCAA letter.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records.  Furthermore, the Marcy 2003 
VCAA letter included copies of VA Form 21-4142, Authorization 
and Consent to Release Information, which the veteran could 
complete to release private medical records to the VA.

The January 2004 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in the original].

Finally, the Board notes that the January 2004 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know." This complies with the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a September 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the September 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA outpatient medical records, his service medical 
records, private treatment records
 and provided a VA examination.
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence of record indicates that the veteran 
currently has a right knee disability.  Specifically, the 
record indicates the veteran had knee surgery in 1989.  Mild 
degenerative joint disease with post anterior cruciate 
ligament repair were identified upon examination in January 
2007.  Consequently, Hickson element (1) has been met. 

With respect to Hickson element (2), service medical records 
document a right knee injury in November 1976 with complaints 
of pain and stiffness in his right knee through March 1977.  
Upon separation the veteran's knee condition was considered 
to have resolved and his lower extremities were rated as 
normal.  Based on this record, the Board finds that Hickson 
element (2) has arguably been met. 

With respect to crucial Hickson element (3), medical nexus, 
pursuant to the Board's remand instructions the veteran was 
provided a comprehensive VA examination in January 2007 to 
determine the nature, extent, and etiology of his current 
right knee disorder.  Upon examination of the veteran and 
review of his claims folder the VA examiner concluded that 
"it is less likely than not that the current right knee 
disorder developed as a result of the veteran's active 
military service."  

In support of that proposition, the VA examiner pointed to 
the veteran's separation examination, which did not document 
any knee problems, as well as the lack of any evidence 
documenting treatment for a right knee condition from 1978 to 
1987.  The examiner specifically stated: "Taking into 
consideration the available evidence from the claims file, 
there was no evidence upon the retirement exam that there was 
a knee disorder.  Also, the medical records remain silent 
between 1978 to 1987 when the first claim was made."  The 
examiner's assessment appears to be congruent with the 
contemporaneous medical evidence.  The service medical 
records suggest only an acute and transitory knee problem in 
late 1976 and early 1977, with a normal separation 
examination in May 1978.  Moreover, the veteran did not file 
his initial claim of entitlement to service connection for a 
knee disability until October 1987, almost a decade later.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].

There is no competent medical evidence to the contrary.  The 
veteran has been accorded ample opportunity to submit medical 
nexus evidence in support of his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 202) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits]. 

To the extent that the veteran and his representative contend 
that a medical relationship exists between right knee 
disability and service, any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Hickson element (3) has 
therefore not been met, and the veteran's claim fails on this 
basis as well. 

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a right knee disability.  The claim is 
therefore denied.


ORDER

Entitlement to service connection for a right knee condition 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


